PER CURIAM.
We determine that Appellant’s challenge to the order of modification of child support is meritorious in one respect. The trial court erred in retroactively modifying support to a date before the petition seeking the relief was filed. Galperin v. Galperin, 862 So.2d 10, 12 (Fla. 2d DCA 2003). On remand, the court shall order the reduction in child support retroactive to December 4, 2012, and recalculate Appellee’s credit accordingly. In all other respects, the judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
TORPY, EVANDER and WALLIS, JJ., concur.